Title: To Thomas Jefferson from William Bowes, 10 September 1808
From: Bowes, William
To: Jefferson, Thomas


                  
                     To His Excellency the President of the United States 
                     
                     
                        10 Sep. 1808
                     
                  
                  The Memorial and Petition of the Natives and Citizens of the United States and now as Prisoners of War in the Depot of Arras in the Province of Artois in France
                  Most humbly sheweth,
                  That Your Petitioners having been detained as prisoners of War under various Circumstances, and having repeatedly petitioned General Armstrong Minister for the United States at Paris for our liberation but finding all our applications abortive after having sent the Protections of those who had them, our last rescourse is the present application to your Excellency which we hope will be duly considered as our situations are now very deplorable.
                  That Your Petitioners under those various Circumstances which we cannot singly mention, or the most part of us have been detained a considerable and having seen Numbers of our fellow Citizens and Natives liberated since our unfortunate Confinement, deem it very hard we have not benefited by the perseverance of His Excellency General Armstrong that he has given to others
                  That Your Petitioners therefore hope under the unfortunate Circumstances which we now labor you will be pleased to lay this our humble Petition before the Congress of the United States of America that we may be enabled thro’ the mature deliberation of that Honourable body of Gentlemen as Composes it, to obtain our free liberty and remain as we have ever done staunch Natives and Citizens
                  That Your Petitioners beg leave further to State for Your Excellency’s and the General information, that we the undersigned have not received any benefits or subscriptions which have been sent to English Prisoners of War on Account of our being Citizens and Natives of the United States, and as the distance is so great but few of us have been able to receive any Releif we therefore hope our situations will be maturely deliberated
                  And as in Duty bound Your Petitioners will ever pray
                  
                     William Bowes 
                     
                     
                        and 20 other signatures
                     
                  
                  
                     Given at Arras
                     
                        September 10th. 1808 
                     
                  
               